Citation Nr: 1728591	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbosacral strain or radiculopathy.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected lumbosacral strain or radiculopathy.

3.  Entitlement to an initial rating for an anxiety disorder in excess of 30 percent prior to March 25, 2010, and in excess of 50 percent thereafter.

4.  Entitlement to a rating in excess of 20 percent for lumbosacral strain. 

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

7.  Entitlement to a rating in excess of 10 percent for left shoulder bursitis prior to December 7, 2015 and in excess of 20 percent thereafter.

8.  Entitlement to a compensable rating for a scar on the right patella.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and July 2010 rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2013.  The issue of entitlement to a TDIU was added to reflect the evidence and contentions of record.

In a November 2014 letter, VA notified the Veteran that his chosen representative, David L. Huffman, is no longer able to represent him before VA and provided him with other representation choices.  As the Veteran did not respond to the letter within the described response period, the Board assumes that the Veteran has chosen to proceed without a representative.

This case was previously remanded in January 2015 for additional development.  It is again before the Board for further appellate review.

The issues of entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbosacral strain or radiculopathy, entitlement to a rating in excess of 20 percent for lumbosacral strain, entitlement to an initial ratings in excess of 10 percent for radiculopathy of the right and left lower extremities, entitlement to a rating in excess of 10 percent for left shoulder bursitis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent evidence of record does not reflect that the Veteran has a bilateral hip disability.

2.  Prior to November 2, 2010, the Veteran's anxiety disorder was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

3.  Beginning November 2, 2010, the Veteran's anxiety disorder was not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

4.  The evidence shows that the Veteran's scar on the right patella does not encompass an area of 39 square centimeters or greater, is not unstable or painful, and does not cause any functional loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip disability are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for an initial rating in excess of 30 percent prior to November 2, 2010 for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2016).

3.  The criteria for an initial rating in excess of 50 percent as of November 2, 2010 for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 9413 (2016).

4.  The criteria for a compensable rating for a scar on the right patella have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in October 2009, April 2010, and May 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

This case was remanded in January 2015, in order to obtain complete VA treatment records from October 2014 from VA Clarksburg and Parkersburg, including private physical therapy at First Settlement, and to provide the Veteran with VA examinations to determine the current nature and severity of his service-connected psychiatric disability and right knee scar.  In addition, the examiner was to diagnose any bilateral hip disorders.  Updated VA medical records have been associated with the record, as have relevant private medical records.  The Veteran was provided with VA examinations in December 2015.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Service, VA, and private treatment records are associated with the claims file.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.a. Service Connection - Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.b.  Background - Bilateral Hip Disorder

The Veteran contends that he has a bilateral hip disability that is secondary to his service-connected lumbosacral strain or radiculopathy.

VA medical records do not reflect a diagnosis of or treatment for a bilateral hip disability.  

The Veteran was provided with a VA examination in October 2010.  He reported back pain radiating to the bilateral hips.  The examiner noted that the Veteran described classic radicular pain from his spine and not a hip joint pathology.  The examiner found that the Veteran's claimed hip condition was actually his lower extremity radiculopathy and not a separate hip joint condition.  The examiner noted that he discussed this with the veteran and he was in agreement.  The Board notes that not only does the General Rating Formula for Disease and Injuries of the Spine expressly contemplate radiating pain, but in this case, the Veteran is also service-connected for radiculopathy of the bilateral lower extremities.

The Veteran was provided with another VA examination in December 2015.  The examiner concluded that there were no positive clinical or radiographic findings upon which to diagnose of a right or left hip condition.   He indicated that the pain described by the veteran of the lower extremities was much more likely to be due to his service-connected lumbar radiculopathies.  He opined that it was thus less likely than not that the Veteran had a bilateral hip disorder due to or the result of any of the veteran's service-connected disabilities.  A December 2015 VA X-ray revealed no radiographically apparent abnormalities of the hips.

II.c.  Analysis - Bilateral Hip Disorder

The Board finds that the evidence of record does not support a grant of entitlement to service connection for a bilateral hip disability.  One of the fundamental requirements of a service connection claim is a current disability; however, in this case, the competent medical evidence does not reflect that the Veteran ha, or has had at any time during the course of the appeal, a bilateral hip disability.  There is no competent evidence of a separate bilateral hip disability.  The Veteran is competent to describe his pain, but he is not a medical professional and therefore he is not competent to determine the etiology of this pain.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). As noted, VA medical examiners have opined that his bilateral hip pain is associated with his service-connected lumbar spine radiculopathy. 

As the preponderance of evidence is against the claim for entitlement to service connection for a bilateral hip disorder, the benefit of the doubt doctrine is not for application, and the claim must be denied.

III.a.  Increased Rating Claims - Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.b.1.  Initial Rating for Anxiety Disorder - Rating Criteria

The Veteran's anxiety has been rated as 30 percent disabling prior to November 2, 2010, and as 50 percent disabling beginning November 2, 2010 under Diagnostic Code 9413, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:  

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413 (2016).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating  is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas."  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument); and that there is no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

III.b.2.  Anxiety Disorder -Background Prior to November 2, 2010

The Veteran submitted a private psychiatric evaluation dated in March 2010.  He reported that he had been laid off three weeks prior in his job as a laborer where he had worked since July 2004.  The Veteran was adequately groomed and maintained appropriate eye contact.  His train of thought was coherent and without digressions.  There were no disturbances of logic or bizarreness and his speech was relevant and without evidence of unusual ideation.  His mood was somber and he reported that he was quick to temper.  His affect appeared to be depressed.  The examiner noted that the Veteran endorsed symptoms of anxiety, including constant worry.  He denied suicidal ideation.  During the examination, the Veteran exhibited no psychotic distortions, ideas of reference, hallucinations, faulty perceptions, or misinterpretations of consensual reality.  The Veteran was alert, responsive and well oriented.  His general fund of knowledge was in the acceptable range, but had deficiencies in immediate memory and concentration.  Other than this memory deficit, all other components of memory appear to be intact.  The examiner noted that the Veteran would generally respond appropriately to situations that required social judgment and meet the expectations of society.  The Veteran reported that he had problems with sleep onset and that he slept only five to six hours per night.  He had been married to his wife for 35 years and they had three children together.  He reported that his wife was part of his support system and that he had a few friends, but did not discuss personal matters with them.  He was involved with the Christian Motorcycle Association.  He was a trustee in his church.  His interests were fishing, hunting, and riding his motorcycle.  The examiner diagnosed generalized anxiety disorder and depressive disorder not otherwise specified, and assigned a GAF 58.

The Veteran underwent a VA examination in June 2010.  He reported that he had been married to his current wife for 36 years and they got along well.  He had good relationships with his three daughters.  He continued to ride with the Christian Motorcycle Association.  He attended church and would sometimes stay and interact with other members.  He did chores around his house and spent time on the computer and watching TV.  He had no history of suicide attempts or assaults.  He indicated that he felt bad that he had been laid off and could not support his family.  He did not have many real satisfactions in life and was sad and discouraged about his future.  He reported that he worried about being able to do his job and other activities well.  Depression and anxiety were present several days a week lasting for many minutes to hours at mild levels of severity.  At the time of the examination the Veteran was appropriately dressed.  His speech was unremarkable and his attitude was cooperative.  His affect was serious with several periods of appropriate broadening to include good interaction.  His mood was depressed and his attention was intact.  He was fully oriented.  There was no impairment of thought process or communication and thought content was unremarkable.  He had no delusions or hallucinations and his judgement was intact.  He had sleep impairment in that he awoke during the night and was not able to consistently return to sleep easily.  He had no panic attacks, homicidal thoughts, or suicidal thoughts.  He had good impulse control and no episodes of violence.  Memory was normal.  He reported that he worked in the parts department of a steel fabrication plant and had done so for six years, but was laid off from March to June 2010, when he was called back to work.  The examiner found that Anxiety Disorder NOS was manifested in symptoms of both depression and anxiety at mild levels.  No other mental disorders were found.  The examiner assigned a GAF of 65.  The examiner noted that this score represented mild symptoms of depression and anxiety with mild social impairment and slight to mild occupational impairment.  The examiner opined that the Veteran's service-connected psychiatric disability resulted in signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.   

III.b.3.  Anxiety Disorder - Analysis Prior to November 2, 2010

The Board finds that, based on the evidence of record, the Veteran's service-connected psychiatric disability did not warrant a rating in excess of 30 percent prior to November 2, 2010.  

The criteria for a higher disability rating of 50 percent contemplates occupational and social impairment with reduced reliability and productivity.  In this case, however, during the relevant timeframe, the Veteran reported that he was close to his wife and three children, and that he was active in the Christian Motorcycle Association and was a trustee in his church.  In addition, while he had been laid off temporarily there is no evidence that this was due to his psychiatric disability.  He had maintained employment by the same company for six years.  The March 2010 private examiner noted that the Veteran would generally respond appropriately to situations that required social judgment and meet the expectations of society.  The June 2010 VA examiner opined that the Veteran's service-connected psychiatric disability resulted in signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Board finds that this level of occupational and social impairment more nearly approximates the level contemplated in the criteria for a 30 percent disability rating. 

This finding is also supported by the symptoms associated with the Veteran's psychiatric disability.  The Board notes that the symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, it is significant to note that the Veteran did not exhibit a flattened affect, circumstantial, circumlocutory, or stereotyped speech, or panic attacks during the time period prior to November 2, 2010.  In addition, he had no difficulty in understanding complex commands.  While the March 2010 private examiner noted a deficiency in his immediate memory, the impairment was not of the level considered in the criteria-that is, retention of only highly learned material and forgetting to complete tasks.  In addition, there is no evidence that the Veteran had impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  The Board finds that this level of symptomatology more nearly approximates the level contemplated in the criteria for a 30 percent disability rating.

With regard to the GAF scores assigned prior to November 2, 2010, the Board notes that the GAF score of 58, assigned by the private examiner, represents moderate symptoms, including flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social or occupational functioning, including having few friends and conflicts with peers or coworkers.  In this case, however, the evidence of record does not support this GAF score.  During this time period, the Veteran's is thought processes, speech and presentation were within normal limits, there was no indication of anything more than mild interference with occupational functioning, and he was an active member of his community, and maintained good relationships, including a long-term marriage and good relationships with his children.  The GAF score of 65 assigned in June 2010 reflected some mild symptoms including, for example, depressed mood and mild insomnia, or some difficulty in social or occupational functioning, but when the individual is generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board finds that this is a more accurate reflection of the Veteran's impairment level, and of a 30 percent rating for the time period prior to November 2, 2010.

As the preponderance of evidence is against the Veteran's claim for a rating in excess of 30 percent prior to November 2, 2010, the benefit of the doubt doctrine is not for application.  38 C.F.R. § 5107.

III.b.4.  Anxiety Disorder - Background as of November 2, 2010 

The Veteran underwent a VA examination in November 2010.  The Veteran reported that he worried most days about losing his job due to his service-connected disabilities.  He also reported having trouble getting along with people at work.  His boss had told him that he had a bad attitude.  The Veteran was very short-tempered and had been for about three to four years.  He reported having mild to moderate depression, and that his bosses made him feel "lower than crap" because he is not a welder.  He reported that he snapped at his wife and daughter because he did not like to be interrupted.  He enjoyed riding motorcycles and woodwork but lacked time because he was expected to attend his daughter's ball games and help his father-in-law gather firewood.  Upon examination, the Veteran was clean and casually dressed.  Speech was unremarkable.  He was irritable toward the examiner, his affect was constricted, and his mood was anxious.  He was fully oriented.  The Veteran reported that he thought a lot about how he is treated at work by coworkers when he has too much time on his hands.  Judgement and insight were intact.  He denied sleep impairment or hallucinations.  His memory was normal and he had no inappropriate behavior.  The Veteran denied obsessive/ritualistic behavior, panic attacks and homicidal or suicidal intent.  Impulse control was fair and he had no episodes of violence.  The Veteran denied panic attacks but was fearful about his future in the civilian world.  The examiner diagnosed anxiety disorder NOS and depressive disorder NOS.  Depression was seen as secondary to anxiety disorder and was not an independent disorder.  The examiner assigned a GAF of 60, and opined that the Veteran's service-connected psychiatric disability resulted in reduced reliability and productivity due to mental disorder symptoms.  With regard to work, the Veteran indicated that he felt insecure and would yell at co-workers.  The examiner noted that this did not lead to any significant reduction in productivity or reliability.

VA medical records show that the Veteran began psychiatric treatment in May 2013.  He reported that he noticed an increase in his irritability, to the extent that he had walked off his job after becoming enraged at a supervisor.  He indicated that he usually raised his voice when angry but did not become profane or threatening.  He had never had thoughts, urges, plans, or attempts at suicide or homicide.  In June 2013, the Veteran expressed that he had been looking for work.  In July 2013, the Veteran reported symptoms of increased anger, irritability, road rage, and problems getting motivated to work.  He was sleeping two to four hours per night, and felt that this was due to "thinking about all the things he needs to get done."  He was unable to identify specific triggers of his anger and stated that "anything can set him off."  He denied suicidal or homicidal ideation and symptoms of psychoses or mania.  In August 2013 the Veteran reported that he worked as a general contractor. He enjoyed the work but the interaction with people was stressful.  He stated that he would be seeking additional work due to financial strains.  The Veteran indicated that he had an interview with Kohl's department store and reported that he would be starting as a customer service representative for the holiday shopping season.  He reported he liked his job and that he had been feeling less stressed and more at ease since starting this job, mentioning that he had been able to get out of the backroom and work the floor around the customers.  In November 2013, the Veteran reported that his daughter had just received her learner's permit, that he had taken her out driving, and was proud of the fact that he kept his cool and was able to show patience.  In December 2013, he reported that he was less irritable and had accepted a full time position at Kohl's.  In January 2014, the examiner noted that the job at Kohl's had been an excellent experience for the Veteran.  He reported that he liked the job tasks but most importantly he had been forced to stay engaged with others as he learned the business of retail sales.  In May 2014, the examiner noted that the Veteran continued to report mild mood and affective instability, but overall he continued to report improvement.  The Veteran indicated that he continued to enjoy his job at Kohl's, but stated that the poor sales performance of the store had led to limited hours.  He reported that he had hoped to move into the line for a supervisor's position but now was unsure he could make it through the low sales period.  The examiner noted that, with improved competence the Veteran was feeling less stressed and more at ease.

Throughout this period, the Veteran's appearance and hygiene were appropriate  He was oriented to person, place, time and purpose.  He appeared with moderate anxiety and nervousness at times.  His speech was within normal limits for rate, volume and tone.  His affect was appropriate to topics, his thought process was appropriate and goal directed, and thought content was within normal limits without cognitive or perceptual distortion.  The Veteran was reality based and no suicidal or homicidal ideation was reported or indicated.  These treatment records reflect GAF scores in the range from 58 to 61.

The Veteran was provided with a VA examination in December 2015.  The examiner found that his occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Since his last VA examination, he had continued to live with his wife of 41 years and their 17-year-old daughter.  He reported that he had difficulty with anger issues, being very irritable at home and at work almost every day.  This affected his relationship with his wife and daughter.  He stated that since he went back into therapy in 2013, his anger problems had improved, and he was currently having "anger issues" only about once every one to two weeks.  He had been getting along well with his wife and reported they did a lot of things together like riding motorcycles, going camping, and going out to eat.  They had a date night about once a month.  He reported having a "good to fair" relationship with his 17-year-old  daughter, saying they don't see things eye to eye always, but that he attended her activities, such as soccer games.  He had two other daughters and visited with them with their families about once every two weeks.  He had five grandchildren and three great-grandchildren, and reported getting along well with them.  He has been active as a vice president of the local chapter of the Christian Motorcycle Association since 2000.  He had also occasionally ridden with the Patriot Guards, escorting military funerals.  He and his wife belonged to a Baptist church and attended fairly regularly.  He had a few friends but did not socialize with them much.  Since his November 2010 examination, he worked at Almeda, Inc. until he quit his job in April 2013 after working there for nine years.  He reported being very angry and irritable at work and said he quit before he acted out violently.  He then worked at Kohl's department store for about 8 months from January to August 2014 and then went to work for Atlas Steel in August 2014, working in the warehouse.  He stated he liked his job, and thought he was doing well.

VA medical records show that the Veteran reported in April 2016 that he continued to work in the warehouse at Atlas Steel and planned to work one more year until his youngest daughter graduated from high school.  He would then be eligible to retire.  The Veteran and his wife planned to travel in their large travel trailer after retirement.  In September 2016, the Veteran reported that his medication was helpful in keeping his mood satisfactory in that his irritability and anxiety were minimized.  He denied excessive worry and symptoms of mania or psychosis.  With treatment he is able to redirect his attention.  He denied angry outbursts, crying spells, panic attacks, suicidal and homicidal ideation.  Overall he was satisfied with treatment and wanted no changes or adjustments.  He indicated that he felt that continued psychotherapy was not necessary but was willing to leave it open as an option if need be. 

III.b.5.  Anxiety Disorder -Analysis as of November 2, 2010

The Board finds that, based on the evidence of record, the Veteran's service-connected psychiatric disability has not warranted a rating in excess of 50 percent since November 2, 2010.  

The criteria for a higher disability rating of 70 percent contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In this case, however, during the relevant timeframe, the Veteran reported that he had good relationships with his family, and maintained his activity in the local chapter of the Christian Motorcycle Association, even acting as vice president.  He reported still enjoying hobbies and having a good relationship with his wife, children and grandchildren.  The November 2010 VA examiner found that the Veteran's service-connected psychiatric disability resulted in reduced reliability and productivity due to mental disorder symptoms.  With regard to work, the Veteran indicated that he felt insecure and would yell at co-workers; however, the examiner noted that this did not lead to any significant reduction in productivity or reliability.  In fact, during the time period since November 2, 2010, the Veteran reported on several occasions that he enjoyed work and even thought it was challenging.  The December 2015 examiner opined that the Veteran's service-connected psychiatric disability resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This evidence does not support a finding that the impairment level due to the Veteran's service-connected psychiatric disability, as of November 2, 2010, more nearly approximated the level contemplated by the criteria for a 70 percent disability rating.  

This finding is also supported by the symptoms associated with the Veteran's psychiatric disability.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that the Veteran has consistently denied homicidal and suicidal ideations throughout the appeal period.  There is no evidence that the Veteran had obsessional rituals which interfered with routine activities or any similar type of symptoms which interfered with routine activities.  Pertaining to the Veteran's speech, it has been consistently found to be of normal rate, rhythm and tone and has not been described as illogical, obscure, or irrelevant. 

There is also no evidence of near-continuous panic or depression or any symptoms of similar severity, frequency or duration affecting the Veteran's ability to function independently, appropriately, and effectively.  Panic attacks were not reported by the Veteran or reflected in the clinical evidence.  While the Veteran has reported depression, such has not been shown to affect his ability to function independently, appropriately, and effectively as he maintained minimal hygiene and was able to perform his activities of daily living and work plus participate in hobbies such as motorcycle riding.  The Veteran has not had issues with spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances to more nearly approximate the criteria for a 70 percent disability rating.  In fact, the Veteran was always observed to be fully oriented with appropriate grooming and maintained employment and participating in hobbies throughout the appeal period.

Since November 2, 2010, the Veteran has been assigned with GAF scores ranging from 58 to 61.  These scores represent moderate to mild symptoms resulting in mild to moderate effects on the Veteran's social and occupational functioning.  The Board finds that these scores would not support a higher rating since November 2, 2010.
 
As the preponderance of evidence is against the Veteran's claim for a rating in excess of 50 percent since November 2, 2010, the benefit of the doubt doctrine is not for application.  38 C.F.R. § 5107.

III.c.1.  Increased Rating for Scar on the Right Patella - Rating Criteria

The Veteran's right patella scar has been rated as noncompensable under Diagnostic Code 7805.  Diagnostic Code 7805 instructs the rater to evaluate any disabling effect(s) of scars not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.

The full rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).  Therefore, the Board will consider the applicability of each of those Diagnostic Codes.

Diagnostic Code 7800 contemplates scars of the head, face, or neck, and provides a 10 percent rating for one characteristic of disfigurement.  38 C.F.R. § 4.118.  Because the scar in question is on the knee, this Diagnostic Code is not for application.

Diagnostic Code 7801 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) will be assigned a 10 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  Id.

Diagnostic Code 7802 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater will be assigned a 10 percent rating. Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Diagnostic Code 7804 pertains to unstable or painful scars. One or two scars that are unstable or painful are assigned a 10 percent rating.  Note (1) to Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.

III.c.1.  Scar on the Right Patella - Background

The Veteran was provided with a VA examination in January 2010.  The examiner noted a superficial scar on the anterior of his right knee with no skin breakdown.  The Veteran reported no pain in connection with the scar.  The scar had a maximum width of 0.5 centimeters (cm) and a maximum length of 14 cm.  The examiner noted that the scar had no inflammation, edema, or keloid formation and was not disabling.

The Veteran was provided with another examination in October 2010.  The examiner noted that there was no skin breakdown over the scar, and the Veteran reported no pain.  The Veteran reported that there had been no changes in the scar which was superficial and had no inflammation, edema, or keloid formation 

The Veteran was provided with another VA examination in December 2015.  The examiner noted that the Veteran had a scar from laceration of the right distal thigh to the anterior knee.  The Veteran's superficial scar was stable and linear at 14 cm long.  The Veteran reported that the scar was not painful.  The Veteran's scar had no functional impact.

III.c.1.  Scar on the Right Patella - Analysis

The Veteran's scar of the right knee has been assigned a noncompensable rating under Diagnostic Code 7805.  The Board finds that a compensable rating for the Veteran's scar is not warranted.

As noted above, Diagnostic Code 7800 is not for application, as it pertains to scars of the head, face, or neck, and the Veteran's scar is located on his right knee.

Next, Diagnostic Code 7801 contemplates deep and nonlinear burn scars.  In this case, the Veteran's scar has been found to be superficial and linear; thus, Diagnostic Code 7801 is not for application.  In addition, the Veteran's scar does not cover a minimum area of 39 square cm.  It follows that the Veteran's superficial scar would not warrant a compensable rating under Diagnostic Code 7802, which requires that a superficial, nonlinear scar cover an area of at least 929 square cm.  

Diagnostic Code 7804 pertains to scars that are unstable or painful.  In this case, however, the Veteran has repeatedly denied that his scar is painful, and  VA examiners have noted that it is stable. 

Finally, the Board notes that the Veteran's scar on his right knee does not cause any functional loss.  

As such, a compensable rating is not warranted for the Veteran's right knee scar.  The Board has considered rating the Veteran's scar under other Diagnostic Codes in order to provide him the highest rating; however, the Diagnostic Codes pertaining to scars most appropriately reflect his disability.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.


ORDER

Service connection for a bilateral hip disability is denied.

An initial rating for anxiety disorder in excess of 30 percent prior to March 25, 2010, and in excess of 50 percent thereafter is denied.

A compensable rating for a scar on the right patella is denied.


REMAND

With regard to the Veteran's claims for increased ratings for his back and left shoulder disabilities, the last VA examinations of those disabilities were in December 2015.  The Board has reviewed the December 2015 VA examinations, and although range of motion testing is noted, it does not indicate if such testing was active or passive range of motion.  Moreover, although there is indication of pain with weight-bearing, it does not indicate if there was pain in non-weight-bearing.  

In a recent holding, the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Board must find the December 2015 VA examinations inadequate.  The Veteran's back and left shoulder claims must therefore be remanded in order to obtain an adequate and appropriate VA examinations.  See 38 C.F.R. § 4.59, Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board's January 2015 remand included directions to provide the Veteran with a VA examination to determine whether it is at least as likely as not (a 50 percent or greater probability) that any current knee disabilities were caused by or aggravated by the Veteran's other service-connected disabilities.

The Veteran was provided with a VA examination in December 2015.  The examiner determined that the Veteran did not have any disability of the left knee, and therefore did not provide the requested opinion.  However, the Board notes that the Veteran was diagnosed with patellofemoral pain syndrome at his October 2010 VA examination.  The Court has held that the current disability requirement for entitlement to service connection is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

As such, the Veteran's claim must be remanded in order to obtain an opinion as to whether any left knee disability diagnosed during the appeals period, to include patellofemoral pain syndrome, was related to service or to his service-connected disabilities.

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with the remanded increased rating claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA comprehensive spinal examination to determine the current severity of his lumbar spine, and right and left lower extremity radiculopathy disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The lumbar spine should be tested for pain in both active and passive motion, in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

2.  Schedule the Veteran for a VA examination to determine the current severity of his left shoulder disability. The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The left shoulder should be tested for pain in both active and passive motion, if possible, with range of motion measurements of the right shoulder, if undamaged.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Schedule the Veteran for a VA examination to determine the etiology of patellofemoral pain syndrome diagnosed at his October 2010 VA examination.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's patellofemoral pain syndrome (diagnosed at his October 2010 VA examination)was (i) caused by or (ii) aggravated by the Veteran's other service-connected disabilities.  The examiner must address BOTH causation and aggravation.

The examination report must include a complete rationale for all opinions expressed.  
4.  Finally, readjudicate the appeal, to include the Veteran's claim for TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


